Order filed October 27, 2020




                                           In The

                       Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-20-00557-CV
                                        ____________

                         ASHTON B. YOUBOTY, Appellant

                                              V.

            JOHN S. YOUBOTY, SR. AND MUSU JONES, Appellees


                      On Appeal from the 270th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2019-74423

                                          ORDER

       John S. Youboty, Sr. and Musu Jones filed a notice of appeal on August 19,
2020. To date, those parties have not paid the filing fee of $205.00.1 No evidence
that those parties are excused by statute or the Texas Rules of Appellate Procedure
from paying costs has been filed. See Tex. R. App. P. 5.


1
 Ashton B. Youboty filed a notice of appeal on August 7, 2020, and paid his filing fee on August
12, 2020.

                                               1
         On September 29, 2020, we ordered John S. Youboty, Sr. and Musu Jones to
pay the filing fee in the amount of $205.00 to the clerk of this court on or before
October 9, 2020, or their appeal would be dismissed. See Tex. R. App. P. 5. Their
filing fee has not been paid.

         The appeal by John S. Youboty, Sr. and Musu Jones is dismissed. See Tex. R.
App. P. 42.3(c) (allowing involuntary dismissal of case because appellant failed to
comply with notice from clerk requiring response or other action within specified
time).

         The appeal of Ashton B. Youboty remains pending.

                                   PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.




                                          2